Per Curiam.
In this matter it appears upon the face of the application that the court, “ for the purpose of having the determination by the Supreme Court,” held the objections made to the proceedings good. The court ■should have passed upon each of the points raised upon its *27merits. The questions suggested are mure properly reviewable on appeal, and the court below should have regarded the matter in that light. In any event, we do not feel called upon to review questions arising during the course of a proceeding, at least until the final judgment of the court below has been given after full consideration.
The application will therefore be denied.